DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 5, and 9 are pending.

Examiner Comment
Examiner telephoned Brendan Dix on 05/03/22 to try to expedite prosecution and left a message.  As of 05/05/22, no return phone call has been received.

Claim Objections
Claim 5 is objected to because of the following informalities:  claim 5 depends from cancelled claim 2.  Examiner notes that claim 5 should be corrected to depend from claim 1.  Appropriate correction is required.

Response to Arguments
Responding to the arguments filed 04/28/22:
Regarding amended claim 1: claim 1 is now allowable over the prior art.  
Regarding claim 5: claim 5 depends from a cancelled claim.  Therefore, claim 5 should be amended to depend from claim 1.

Conclusion
This application is in condition for allowance except for the following formal matters: 
See claim objection for claim 5 above.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KERRI L MCNALLY whose telephone number is (571)270-1840. The examiner can normally be reached Monday-Friday, 6:00 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KERRI L MCNALLY/Primary Examiner, Art Unit 2683